11/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0112


                                      DA 21-0112
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

MARK JAY PRICHARD,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Mark Jay Prichard, to all counsel of
record, and to the Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   November 3 2021